                                                                                            REMAND / JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-668-GW-MAAx                                             Date      March 31, 2020
 Title             Ashley Manci v. The TJX Companies, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - RULING ON PLAINTIFF'S MOTION FOR REMAND
                             [14]


Attached hereto is the Court’s final ruling. The Court GRANTS the Motion to Remand and this lawsuit
is ordered remanded back to state court forthwith.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
Ashley Manci v. The TJX Companies, Inc. et al.; Case No. 2:20-cv-00668-GW-(MAAx)
Ruling on Motion to Remand



I.     Background
       Plaintiff Ashley Manci sues Defendants The TJX Companies, Inc.; Marshalls of MA,
Inc.; MCP One Westside LLC; and Does 1-50 for: (1) premises liability and (2) general
negligence. See generally Complaint, Docket No. 1-1.
       Plaintiff alleges the following: Plaintiff was at the property located at 11270 W. Olympic
Blvd., Los Angeles, CA (the “Property”) on February 13, 2019. Id. ¶¶ 8-9. Defendants owned,
leased, occupied, maintained, and controlled the Property. Id. ¶ 15. The Property includes a
“Marshalls” retail store. Id. ¶ 23. Defendants had an unmarked fixed window panel and/or an
adjacent, transparent glass sidelight window on the Property. Id. ¶ 13. Defendants did not give
adequate warning or protect against the potential harm from the window. Id. Plaintiff struck her
head and face on the window. Id. ¶ 15. Plaintiff was injured when this occurred. Id. ¶¶ 17-19.
       Plaintiff brought suit in the County of Los Angeles Superior Court, and Defendants
Marshalls of MA, Inc. (“Marshalls”) and The TJX Companies, Inc. (“TJX”) removed to this
Court. See Notice of Removal, Docket No. 1. Plaintiff filed a motion to Remand. See Motion to
Remand (“Motion”), Docket No. 14. Defendants oppose. See Opposition to Motion to Remand
(“Opp’n”), Docket No. 19. Plaintiff replies. See Reply in Support of Motion to Remand
(“Reply”), Docket No. 22.
       The Court finds that the Motion can be decided on the papers and oral argument is not
needed. See C.D.Cal. L.R. 7-15. In light of the current coronavirus pandemic and the Order of
the Chief Judge No. 20-042, the hearing date was taken off-calendar.
II.    Legal Standard
       Federal courts possess limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congressional statute.        See, e.g., Kokkonen v.
Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). Federal courts operate under the presumption
that they do not have jurisdiction over state causes of action, and the party claiming federal
jurisdiction must prove otherwise. See id. (citing Turner v. Bank of N. Am., 4 U.S. 8, 11 (1799);
McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 182-83 (1936)). Additionally,
“[t]he defendant bears the burden of establishing that removal is proper” and removal statutes are



                                                    1
“strictly construed against removal jurisdiction.” Provincial Gov’t of Marinduque v. Placer
Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009); see also Gaus v. Miles, Inc., 980 F.2d 564, 566
(9th Cir. 1992) (“[J]urisdiction must be rejected if there is any doubt as to the right of removal.”).
Subject-matter jurisdiction exists over claims that: (1) are between citizens of different states,
and (2) have an amount in controversy greater than $75,000. See 28 U.S.C. § 1332(a). In order
for a court to have jurisdiction under 28 U.S.C. § 1332, the parties must be completely diverse.
See Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005) (“[T]he presence . . .
of a single plaintiff from the same [s]tate as a single defendant deprives the district court of
original diversity jurisdiction.”).
III.    Discussion
        Plaintiff argues that remand should be granted because Defendants failed to properly
allege the citizenship of MCP One Westside, LLC (“MCP”). See Motion at 4-5. For the
purposes of determining diversity, “an LLC is a citizen of every state of which its
owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899
(9th Cir. 2006); see also O’Connell & Stevenson, Cal. Prac. Guide: Fed. Civ. Proc. Before Trial
§ 2:1372 (The Rutter Group 2016). In the Notice of Removal, Marshalls and TJX allege only
that MCP is registered in Delaware and has its principal place of business in New Jersey. See
Notice of Removal, ¶ 6. Because MCP is an LLC, this does not adequately establish MCP’s
citizenship. Similarly, the information contained in Defendants’ Exhibit E does not make clear
MCP’s membership or citizenship. See Notice of Removal, Ex. E.
        Defendants concede that an LLC’s citizenship is determined by the citizenship of its
members and that if an LLC’s members are also partnerships, a federal court must know their
citizenship as well. See Opp’n at 7. They respond that jurisdiction in this Court is proper
because MCP “is indirectly owned by MetLife Core Property Fund, LP, which is a limited
partnership also formed in Delaware, also with its principal place of business in New Jersey.”
Id. However, this does not establish MCP’s citizenship. Defendants have not provided the Court
with MCP’s membership, as required; they have only alleged that MCP is “indirectly owned” by
MetLife Core Property Fund, LP. Id. Further, even if the Court were to assume that MetLife
Core Property Fund, LP, which is a limited partnership, is MCP’s sole member, Defendants state
only that MetLife Core Property Fund, LP was formed in Delaware and has its principal place of
business in New Jersey. See id. This is insufficient to establish the citizenship of MetLife Core



                                                      2
Property Fund, LP: because it is a partnership, its citizenship is determined by the citizenship of
its members. See, e.g., Johnson, 437 F.3d at 899. As such, Defendants have failed to meet their
burden of demonstrating that diversity of citizenship exists between the parties.         Without
complete diversity, the Court cannot exert jurisdiction over this dispute.
IV.    Conclusion
       Based on the foregoing discussion, the Court GRANTS the Motion to Remand. This
lawsuit is ordered remanded back to state court forthwith.




                                                     3
